Order filed March 1, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00375-CV
                                    ____________

    PRIEUR LEARY, III AND MINTVEST CAPITAL, LTD., Appellants

                                          V.

   COINMINT, LLC AND COINMINT LIVING TRUST, LLC, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-86203

                                      ORDER

      Appellants Mintvest Capital, Ltd. and Prieur Leary, III, appeal an order
signed May 7, 2020 that denied their motion for special appearance. On August 21,
2020, counsel for appellant Prieur Leary, III filed a brief on his behalf, but no brief
has been filed on behalf of Mintvest Capital, Ltd. On October 11, 2021, this court
issued notice that appellant Mintvest Capital, Ltd.’s appeal would be dismissed for
want of prosecution if it did not file a brief within 15 days. See Tex. R. App. P.
42.3(b). A request to extend time to file the brief until December 27, 2021 was
granted.

      As of today, no brief has been filed. We dismiss Mintvest Capital, Ltd.’s
appeal for want of prosecution.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.